                          UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                 WACO DIVISION

 NORDIC INTERACTIVE
 TECHNOLOGIES LLC,

                        Plaintiff,
                                                 Case No.: 6:20-CV-00064 (ADA)
 v.

 SAMSUNG ELECTRONICS CO., LTD. and
 SAMSUNG ELECTRONICS AMERICA,      JURY TRIAL DEMANDED
 INC.,

                        Defendants.

               OPPOSITION TO UNOPPOSED MOTION TO WITHDRAW
                         AS COUNSEL FOR PLAINTIFF

       Plaintiff Nordic Interactive Technologies LLC (“Nordic”) files this opposition to the

“unopposed” motion to withdraw as counsel (the “Motion”) filed by William Cory Spence, Jason

Wejnert and SpencePC (collectively, “SpencePC”) and, in support thereof, respectfully shows as

follows:

       Nordic brings this opposition to seek 14 days to engage replacement lead counsel and to

clarify misrepresentations made by Spence PC in the Motion. SpencePC, current lead counsel

for Nordic, unexpectedly notified Nordic that it would be withdrawing from this matter

yesterday, February 8, 2021. Despite SpencePC being explicitly informed that Nordic opposes

the Motion due to the very short notice, the Motion was filed as “unopposed” and misrepresents

that it was made was on behalf of Nordic. In fact, the very morning the Motion was filed, Nordic

informed Mr. Spence that Nordic opposes it due to the short notice. Given that the motion was

sprung on Nordic just yesterday, taking Nordic by surprise, replacement lead counsel has not yet

been engaged. Nordic anticipates that it will need 14 days to find and engage replacement lead

counsel. This opposition is not made for the purpose of delay. In fact, Nordic expects that the

change in its lead counsel will not necessitate any changes to the pre-trial deadlines or the trial
date. Nordic, therefore, respectfully asks that the Court deny the Motion or to refrain from ruling

on it until Nordic is able to engage replacement lead counsel.

                                            Respectfully submitted,



                                             /s/ Neal Massand

                                            Stevenson Moore V
                                            Texas Bar No. 24076573
                                            smoore@nilawfirm.com
                                            Neal Massand
                                            Texas Bar No. 24039038
                                            nmassand@nilawfirm.com
                                            NI,WANG&MASSAND, PLLC
                                            8140 Walnut Hill Ln., Ste. 500
                                            Dallas, TX 75231
                                            Tel: (972) 331-4600
                                            Fax: (972) 314-0900

                                            ATTORNEY FOR PLAINTIFF NORDIC
                                            INTERACTIVE TECHNOLOGIES LLC


                                CERTIFICATE OF SERVICE

       I hereby certify that the following counsel of record, who are deemed to have consented

to electronic service are being served this 9th day of February, 2021, with a copy of this

document via the Court’s CM/ECF system.

                                             /s/ Neal Massand
                                             Neal Massand
